Name: 2012/570/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Aviation Safety Agency for the financial year 2010
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/175 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Aviation Safety Agency for the financial year 2010 (2012/570/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Aviation Safety Agency for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Aviation Safety Agency for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council (3) establishing a European Aviation Safety Agency, and in particular Article 60 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A7-0124/2012), 1. Grants the Executive Director of the European Aviation Safety Agency discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Aviation Safety Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 21. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 79, 19.3.2008, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS European Aviation Safety Agency 2006 2007 2008 2009 Performance The Agency should carefully check the consistency of the expenditure forecasts: the Agencys cost analysis system showed costs of about EUR 48 000 000 versus revenue of about EUR 35 000 000; insufficient programming The Agency should carefully check the consistency of the expenditure forecasts that are to be presented for adoption by the budgetary authority  Calls on the Agency to set out a diachronic analysis of operations carried out in this and the previous years  Calls on the Agency to set SMART objectives and RACER indicators  Calls on the Agency to make a Gantt diagram  Calls on the Agency to set SMART objective and RACER indicators  Calls on the Agency to consider making a Gantt diagram part of the programming for each of its operational activities, with a view to indicating in a concise form the amount of time spent by each staff member on a project  Urges the Agency to implement an activity based structure for the operational budget in order to establish a clear link between the work programme and the financial forecasts and the improve performance monitoring and reporting  Calls on the Agency to set out a comparison of its operations that were carried out during the year for which discharge is to be granted and during the previous financial year Fees and charges regulation n.a. The Agency should not confuse to use the former regulation on fee levied with the new one  Calls on the Agency to establish a monitoring system at the level of certification projects  Calls on the Agency to put forward a detailed plan to guarantee that the system of annual flat fees might not generate income which is significantly above the actual costs of the services rendered  Calls on the Agency to improve its monitoring system for certification projects to make sure that, over the entire duration the fees levied do not deviate significantly from the actual cost  Calls on the Agency to correctly estimate for the establishment of the 2010 financial statements, the accrued expenditure related to the management of certification tasks outsourced to national aviation authorities Carry-over of appropriations/Procurement issues The budgetary principle of annuality was not observed: contrary to its Financial Regulation, the Agency used its differentiated payment appropriations carried over from 2005 despite the fact that it had enough payment appropriations for 2006 Transparency issues on the award criteria and the financial evaluation method  Calls on the Agency to remedy the enterprise resource planning system resulting from a delay in signing the service contract. (Calls on the Agency to present a much more realistic forecast to the Commission and the Parliament during the next years)  Calls on the Commission to examine ways of ensuring that the principle of needs-based cash management is implemented in full, in order to ensure that the Agencys cash reserves are kept as low as possible  Agency carried forward to 2010 a high level of appropriations for operating expenditure (65 % from Title III, Operational Activities. The percentage of commitments carried forward is 13 %)  Calls for more accurate and timely management of contracts and for far more realistic forecasts to be presented to Parliament and Commission for the next financial year  Requests that a report be attached to each years budget on the unspent appropriations carried over from previous years explaining why those monies have not been used and how and when they will be used Human resources n.a. Calls on the Agency to improve its recruitment and resource planning systems Calls on the Agency to improove its recruitment and resource planning systems  Notes deficiencies in staff selection procedures which put at risk the transparency of these procedures. Court of Auditors reported that the decisions by the selection boards were insufficiently justified and documented since thresholds for being invited to interview or put on the reserve list were not defined in advance and minutes were missing  Urges the Agency to inform the discharge authority on the actions taken to redress this situation and make the selection procedures of its experts/staff more transparent Internal audit The Agency has not yet implemented an effective claim management system, possibly including interest on late payment n.a. Calls on the Agency to take steps to fulfil 13 (two are considered critical) out of 28 recommendations made by the Internal Audit Service   i.e. the recommendations concern the budgetary uncertainty, the absence of risk analysis, the absence of an appraisal and promotion policy, the cut-off procedure and a procedure for recording exceptions which have been closed Acknowledges that the Agency has implemented 20 out of the 26 recommendations made by the IAS since 2006